[hpgs8khuber9july12011x101001.jpg] [hpgs8khuber9july12011x101001.jpg]




 

499 Thornall Street

Edison, NJ 08837-2220




 

Phone:  (732) 603-3638

 

Fax:      (732) 603-8103




June 30, 2011







Via Electronic Mail




Brent M. Cook

Chief Executive Officer

High Plains Gas, Inc.

10318 Oak Creek Lane

Highland, Utah 84003




Re:

Ninth Amendment to Purchase and Sale Agreement

Dear Mr. Cook:

This relates to the February 2, 2011 Purchase and Sale Agreement between J. M.
Huber Corporation (“Seller”) and High Plains Gas, Inc. (“Buyer”), as amended
(the “Agreement”).

As you know, the scheduled Closing of the transaction has passed because, as you
have informed us, Buyer was unable to proceed.  By the Eighth Amendment to the
Agreement, Seller indicated a willingness to hold the termination of the
Agreement in abeyance until June 30, 2011, subject to certain terms and
conditions.  You have now informed Seller that Buyer is still unable to proceed.

Again, in light of Buyer’s efforts and without waiving Seller’s rights under the
Agreement, Seller is willing to accommodate Buyer and continue to hold the
termination of the Agreement in abeyance until July 29, 2011. Accordingly,
paragraph “f.” of the Eighth Amendment is hereby amended to change the date
therein from “June 30, 2011” to “July 29, 2011”.  Except for such date change,
it is expressly understood that all terms of the Agreement (specifically
including without limitation the terms of the Eighth Amendment to the Agreement)
remain in full force and effect and nothing herein shall otherwise affect any
other provision of the Agreement or the rights and obligations of Buyer and
Seller therein.

In this regard, as Seller has informed you, it is actively negotiating the sale
of the Assets with third parties.  By executing and delivering this Ninth
Amendment, Seller shall not be deemed to have waived, prejudiced, or limited in
any manner its absolute right to sell all or some of the Assets to a third
party(ies), or to have modified its absolute and unconditional rights to retain
the Deposit, the Shares and New Shares.











Brent M. Cook

June 30, 2011

Page 2
















This Ninth Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute one and the same instrument.

If the foregoing accurately reflects our understanding, please sign and return a
copy of the letter agreement to the undersigned.

Very truly yours,

J. M. HUBER CORPORATION

By:  \s\ Joseph M. Dunning

Joseph M. Dunning

Vice President, Mergers and Acquisitions










AGREED AND ACCEPTED

to this 30th day of June, 2011 by

High Plains Gas, Inc.:










By:  \s\ Brent M. Cook

Brent M. Cook

Chief Executive Officer









